Citation Nr: 0921348	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for recurrent 
dislocation of the right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1944 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was last examined by VA in July 2007.  In April 
2009, the Veteran testified that he avoided using his right 
arm, that he was unable to use his right hand due to shoulder 
pain, and that he could not tie his shoes or raise his arm to 
reach his head. 

As the Veteran's testimony suggests a material change in the 
disability, reexamination is in order under 38 C.F.R. § 
3.327.

Accordingly, the case is REMANDED for the following action:

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested. 

1. Obtain VA records from the Audie Murphy 
VA Medical Center since 2007 to 2009.  

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
the recurrent dislocation of the right 
shoulder.  The claims folder should be 
made available to the examiner for review. 

The examiner is asked to address the 
following:

a). Whether the Veteran is right 
handed or left handed.  The medical 
evidence shows he is left handed, but 
the Veteran testified he was right 
handed); 

b). Shoulder flexion and abduction in 
degrees with any additional 
functional loss due to pain, painful 
movement, weakness, fatigue, lack of 
strength, or incoordination with 
repetitive use; 

c). Whether the Veteran has arthritis 
of the right shoulder due to the 
service-connected disability. 

d.) Whether there is fibrous union or 
nonunion or loss of the head of the 
humerus.

4. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



